ORDER

PER CURIAM.
L.M. (“mother”) appeals from the judgment of the trial court terminating her parental rights. On appeal, mother contends that the trial court erred in finding (1) that she had abused or neglected M.W. (“child”); (2) that after one year under juvenile court jurisdiction, the continuation of the parent-child relationship greatly diminished child’s prospects for early integration into a stable and permanent home; and (3) that the termination of mother’s parental rights was in the best interest of child.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).